Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on May 7, 2021. Pursuant to preliminary amendment filed on May 7, 2021, claims 1-12 and 16-31 are currently pending. 
Applicants’ request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed May 07, 2021, to make the instant application special was granted on June 28,2021. 
Therefore, claims 1-12 and 16-31 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on May 7, 2021, is a 35 U.S.C. 371 national stage filing of PCT/EP2019/079478, filed October 29, 2019, which claims the benefit of foreign priority to EUROPEAN PATENT OFFICE (EPO) 18204790.2, filed on November 7, 2018.
Filing of a certified translated copy of the EPO) 18204790.2/EP18204790, on May 7, 2021 is acknowledged. 
Thus, the earliest possible priority for the instant application is November 7, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 and 16-31 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite in its recitation in line 3 of “for the preparation of a pool of
synthetic single guide RNAs (sgRNA) for an sgRNA-guided nucleic acid-binding protein” because it is unclear how a pool of prepared synthetic single guide RNAs (sgRNA) relates to the preamble of the claim “method of obtaining an enriched population of a target polynucleotide”. As such the metes and bounds of the claim are indefinite. The examiner recommends to amend the quoted phrase to recite “for the preparation of an enriched  pool of synthetic single guide RNAs (sgRNA) starting oligonucleotides for an sgRNA-guided nucleic acid-binding protein”.

    PNG
    media_image1.png
    103
    327
    media_image1.png
    Greyscale
Claim 1 is indefinite in its recitation in line 9 of “which is complementary to at least a portion of a scaffold sequence for interaction with the sgRNA-guided nucleic acid-binding protein” because it is unclear what is complementary to at least a portion of a scaffold sequence. The specification as filed describes at page 38, Figure 1 of a starting oligonucleotides which is single stranded in the  5' to 3' orientation (1) comprising : a promoter segment (2), a random segment as target specific sequence (3) and a binding segment (4). Thus, it is unclear whether the sequence that is complementary to at least a portion of a scaffold sequence refers to the random segment (3), the binding segment (4) or the full length of the starting oligonucleotides (1). As such the metes and bounds of the claims are indefinite. 

Claim 1 is  vague and indefinite in the recitation of “…capable of…” in line 12, since this phrase refers to a latent ability, and it is unknown whether the ability is expressed or observed in the invention.  
Note, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   

Claim 1 is indefinite because it is unclear whether the starting oligonucleotides refer to double-stranded DNA, single stranded DNA, double-stranded RNA, single stranded RNA, and furthermore, the orientation of the starting oligonucleotides. As such the metes and bounds of the claim are indefinite.
Note that the Specification teaches a reduced pool of starting single stranded DNA oligonucleotides (13) which hybridize to the single stranded DNA scaffold oligonucleotide (2)  through the binding segment (4) for a DNA extension reaction (23) to generate a double stranded DNA molecule (24) “comprising a promoter segment, a random segment as target specific sequence and said sgRNA scaffold functionality in one entity”(page 19, line 15), which is subsequently transcribed into an RNA molecule via the promoter segment (2) to yield a target-specific sgRNA which can be used for CRISPR/Cas activities (page 28, line 14). 
Claim 1 recites the term “and/or” in line 17.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only complexes of starting oligonucleotides and sense strand catcher oligonucleotides, or all of the complexes, or, “or” would imply that the complex  types are in the alternative.  
Claim 1 is incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. While all of the technical details of a method need not oligonucleotide and a pool of starting oligonucleotides that allows a reduced pool of starting sgRNAs in step (iv)? 
Claim 1 is incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. It is not apparent as to under what structural or functional parameters the selecting uncut target polynucleotides from said mixture of polynucleotides obtained in step (vi) is indicative or correlative to the preamble of the claims, i.e., obtaining an enriched population of a target polynucleotide . The omitted steps, for example, can be as described at page 32, lines 12-21,  
“Typically, due to the use of a random target sequence for the sgRNA preparation, polynucleotide molecules comprising a matching random sequence are cleaved with the CRSIPR/Cas system.
Polynucleotide molecules which comprise a target specific sequence, which is not recognized by the sgRNAs in the pool of sgRNAs since these molecules have been removed via the hybridization with the catcher oligonucleotide as described  above, will not be cleaved and accordingly have a larger size.” [emphasis added]. 

Claim 2 is indefinite in its recitation in line 3 of “for the preparation of a pool of
synthetic single guide RNAs (sgRNA) for an sgRNA-guided nucleic acid-binding protein”. The target relevant sgRNAs are not defined in the claim. Thus, it is unclear how a pool of prepared synthetic single guide RNAs (sgRNA) of step (v)  relates to the preamble of the claim “method 

    PNG
    media_image1.png
    103
    327
    media_image1.png
    Greyscale
Claim 2 is indefinite in its recitation in line 9 of “which is complementary to at least a portion of a scaffold sequence for interaction with the sgRNA-guided nucleic acid-binding protein” because it is unclear what is complementary to at least a portion of a scaffold sequence. The specification as filed describes at page 38, Figure 1 of a starting oligonucleotides which is single stranded in the  5' to 3' orientation (1) comprising : a promoter segment (2), a random segment as target specific sequence (3) and a binding segment (4). Thus, it is unclear whether the sequence that is complementary to at least a portion of a scaffold sequence refers to the random segment (3), the binding segment (4) or the full length of the starting oligonucleotides (1). As such the metes and bounds of the claims are indefinite. 
Claim 2 recites the term “and/or” in lines 11 and 15.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only sense strands, or all of the strands, or, “or” would imply that the strand types are in the alternative.  
Claim 2 is  vague and indefinite in the recitation of “…capable of…” in line 13, since this phrase refers to a latent ability, and it is unknown whether the ability is expressed or observed in the invention.  
Note, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   

Claim 2 is incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. While all of the technical details of a method need not oligonucleotide and a pool of starting oligonucleotides that allows a reduced pool of starting sgRNAs in step (iv)?. 
Claim 2 is indefinite because it is unclear whether the starting oligonucleotides refer to double-stranded DNA, single stranded DNA, double-stranded RNA, single stranded RNA, and furthermore, the orientation of the starting oligonucleotides. As such the metes and bounds of the claim are indefinite.
Note that the Specification teaches a reduced pool of starting single stranded DNA oligonucleotides (13) which hybridize to the single stranded DNA scaffold oligonucleotide (2)  through the binding segment (4) for a DNA extension reaction (23) to generate a double stranded DNA molecule (24) “comprising a promoter segment, a random segment as target specific sequence and said sgRNA scaffold functionality in one entity”(page 19, line 15), which is subsequently transcribed into an RNA molecule via the promoter segment (2) to yield a target-specific sgRNA which can be used for CRISPR/Cas activities (page 28, line 14). 

Claim 2 recites the term “and/or” in line 18.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only complexes of starting oligonucleotides and sense strand catcher oligonucleotides, or all of the complexes, or, “or” would imply that the complex  types are in the alternative.  

Claim 7 and 24 are vague and indefinite in the recitation of “…capable of…” in line 13, since this phrase refers to a latent ability, and it is unknown whether the ability is expressed or observed in the invention.  
Note, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   
Claims 9 and 26 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 9 and 26 recite a plurality of “and/or” conjunctions. While this may be a convenient means for Applicant, such legalese renders the claims indefinite because the claimed protein cannot be simultaneously be each of the structurally different molecules recited. To put it another way, a target polynucleotide cannot be both a gene and one exon of a gene, for example. Appropriate correction is required. 
Note that the MPEP 2173.05(h) states under the heading “Alternative Limitations”, Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).

Claims 9 and 26 are indefinite in their recitation of the term “represents”. The claims are directed to a polypeptide “represented by” a gene or a panel of different genes, for example.  It is unclear if the phrase “represents” should be interpreted narrowly to encompass only materials that have a structure identical to  a gene or a panel of different genes, for example, or if the 
Claims 3, 4, 6, 8, 10,12, 16-19 are indefinite insofar as they depend directly or indirectly from claim 1. Claims 20-23, 25 and 27-31 are indefinite insofar as they depend directly or indirectly from claim 2.
Improper Markush Grouping Rejection
Claims 9 and 26 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claim 9 and 26 comprise species of “a panel of different genes”, “an open reading frame or a subpopulation thereof” or “a panel of non-transcribed regulatory region”, for example.  While a panel of different genes may contain an open reading frame (ORF) which is the part of a reading frame on a gene that has the ability to be translated, a “panel of non-transcribed regulatory region” do not contain ORF. Thus the species of claims 9 and 26 do not share a substantial structural feature as well as a common use that flows from the substantial structural feature.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural 

                                                       Claim Rejections - 35 USC § 103   	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

Claims 1-12 and 16-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Risi et  al. (US 2018/0051320; Filing priority August 22, 2016; of record IDS filed on 05/07/2021) in view of Farmer et al., (U.S. Pub 2015/0225773) and further in view of Carpenter et al., (US Pub 2018/0298421;  of record IDS filed on 05/07/2021). 
	Regarding claims 1 and 2, De Risi et al., discloses a method for depleting abundant sequences by hybridization (DASH), wherein said abundant sequences are present at a disproportionately high copy number in a given next-generation sequencing library following tagmentation or flanking sequencing adaptor placement (paragraph [0011] of the published application]), the method comprising: employing DASH after transposon mediated fragmentation  of a DNA or RNA sample to construct a library (e.g, a  pool of staring oligonucleotides) wherein S. pyogenes Cas9 protein binds specifically to DNA targets that match the `NGG` protospacer adjacent motif (PAM) site (e.g, cleaving a mixture of polynucleotides) and wherein further specificity is conferred by a single guide RNA (sgRNA) with a 20 nucleotide hybridization domain (e.g, a catcher oligonucleotide) ” (paragraph [0011] of the published application; Fig.1). De Risi states  “only non-targeted regions that have intact adaptors on both ends of the same molecule are subsequently amplified and represented in the final sequencing library” (paragraph [0011] of the published application; Fig.1). Thus, De Risi et al., 
    PNG
    media_image2.png
    641
    318
    media_image2.png
    Greyscale
preventing their further amplification and sequencing. In particular,  De Risi et al., exemplifies targeting abundant mitochondrial ribosomal RNA 12S and 16S rRNA in HeLa cells via DASH treatment resulting in 82 and 105-fold reductions in coverage for the 12S and 16S subunits, respectively (paragraph [0012]) and selectively targeting a wild-type KRAS sequence and not a mutant KRAS sequence (paragraph [0014]). De Risi et al., teaches that “amplification of all alleles using flanking primers, as in the case of digital PCR, Sanger sequencing, or high-throughput sequencing is only effective for non-cleaved and mutant sites”, De Risi et al., evidences the percentage of mutant sequences with KRAS-targeted DASH versus no DASH in Figure 4C. (paragraph [0014]). In relation to adaptors, De Risi et al., contemplates an asymmetrically tagged nucleic acid sequence.
	De Risi et al., does not teach a catcher oligonucleotide that comprising a tag able to bind a cognate interactor located on a surface or bead so as to obtain a pool of starting oligonucleotides. De Risi does not teach a  pool of staring oligonucleotides comprising a promoter. 
Before the effective filing date of the claimed invention, Farmer et al., teaches methods of depleting a target nucleic acid from an initial collection of nucleic acids including selectively 
	It would have been obvious for one of ordinary skill in the art to modify the method of De Risi et al., to further deplete a target nucleic acid from an initial collection of nucleic acids according to Farmer by further recovering complexes of catcher oligonucleotide(s) and synthetic single guided RNA. Tagging a catcher oligonucleotide rather than an sgRNA guided nucleic acid binding protein as taught by Farmer to trap complexes of sense and/or antisense strand catcher oligonucleotide(s) and synthetic single guided RNA would have been routine in the art and a matter of experimental design.  It is prima facie obvious to combine prior art elements according to known methods to yield predictable results.  In the instant case, removing complexes of starting oligonucleotides and sense strand or antisense catcher oligonucleotides comprising a tag capable of binding to a cognate interactor to enrich for non-targeted sequences would have been  obvious. In the instant case, not only one skilled in the art could have combined the elements as claimed by known methods, but in combination each element merely performs the same function 
De combined teachings of De Risi and Farmer do not teach a  pool of starting oligonucleotides comprising a promoter.
Carpenter et al., discloses the generation of a guide RNA library using suitable for hybridizing to a different human DNA sequence wherein different target specific sequences are generated by a different T7 RNA polymerase promoter sequences (Figure 1; paragraph [0144]).
It would have been obvious for one of ordinary skill in the art to substitute the generation of a guide RNA library via transposon mediated fragmentation of Carpenter for the generation of a guide RNA library via in vitro transcription of De Risi. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success generating a guide RNA library via T7 RNA polymerase promoter sequence was known in the art before the effective filing date of the claimed invention.  
S. pyogenes Cas9 protein.
Regarding claims 5, 6, 18, 19, 22, 23, 30 and 31, both De Risi and Farmer disclose random segments of 10-30 nucleotides and catcher oligonucleotides of 10 to 30 nucleotides. See figure 1A of De Risi and Fig. 1 A of Parmer. 

    PNG
    media_image3.png
    218
    368
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    300
    657
    media_image4.png
    Greyscale


Furthermore, De Risi discloses that S. pyogenes Cas9 protein binds specifically to DNA targets that match the `NGG` protospacer adjacent motif (PAM) site (e.g, cleaving a mixture of polynucleotides) and wherein further specificity is conferred by a single guide RNA (sgRNA) with a 20 nucleotide hybridization domain (e.g, a catcher oligonucleotide) ” (paragraph [0011] of the published application; Fig.1).
Regarding claims 7 and 24, Palmer teaches biotin and streptavidin as tags (paragraphs [0043][0077]), making obvious to tag with biotin a catcher oligonucleotide sequence. 
Regarding claims 8 and 25, an repeating steps (iii) to (iv) of claims 1 and 2, respectively, it would have been obvious to one of ordinary skill in the art to use different catcher oligonucleotides to recognize additional random segment of the  sgRNAs in the pool of sgRNAs to deplete additional staring oligonucleotides, absent any factual evidence to the contrary. 
Regarding claims 9, 10, 11, 26 and 27,  Both De Risi and Farmer exemplify targeting abundant mitochondrial ribosomal RNA rRNA and other DNA molecules ( De Risi ¶ [0002] )(Parmer ¶ [0047] ¶ [0079]). 
Regarding claim 12, sequencing of  specific unwanted sequences that have been depleted or sequencing of specific wanted sequences that are not depleted would have been obvious based on the cited art as a whole.

Conclusion
Claims 1-12 and 16-31 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633